EXHIBIT 11.2 CPI Corp. Computation of Per Common Share (Loss) Earnings - Basic (Unaudited) thousands, except share and per share data 12 Weeks Ended April 26, 2008 April 28, 2007 Basic: Net (loss) earnings applicable to common shares $ (256 ) $ 2,555 Shares: Weighted average number of common and common equivalent shares outstanding 17,045,770 16,981,744 Less: Treasury stock - weighted average (10,595,319 ) (10,618,299 ) Weighted average number of common and common equivalent shares outstanding 6,450,451 6,363,445 Net (loss) earnings per common and common equivalent shares $ (0.04 ) $ 0.40
